Citation Nr: 1708952	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  13-27 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for a heart murmur.

2. Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Drummer



INTRODUCTION

The Veteran served on active duty from July 1954 to June 1956.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In his September 2013 Appeal (VA 9), the Veteran requested a videoconference hearing before a member of the Board.  In a December 2016 letter, the VA notified the Veteran that his hearing was scheduled for February 3, 2017 at the RO.  In a January 27, 2017 letter, the Veteran's representative requested cancellation of the hearing.  The Veteran has not requested that the hearing be rescheduled; therefore, and under these circumstances, the Board finds that the Veteran has been afforded his opportunity for a hearing and that his request to testify before the Board has been effectively withdrawn.  38 C.F.R. § 20.704(e) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The preponderance of the evidence weighs against a finding that the Veteran has a current heart murmur.

2. The preponderance of the evidence weighs against a finding that the Veteran hypertension.



CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection for a heart murmur have not been met.  38 U.S.C.A. §§ 1101, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2016).
2. 
3. The criteria for the establishment of service connection for a hypertension have not been met.  38 U.S.C.A. §§ 1101, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duties to Notify and Assist

In accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  An April 2011 letter satisfied VA's duty to notify the Veteran regarding his claims.  Key to this case, this letter informed the Veteran of the need of evidence that establishes diagnosis of these two disabilities. As the evidence does not establish that the Veteran has these two disabilities, the Board finds that there is no additional duty to notify in this appeal.  In reviewing the record, to include the Veteran's claim for compensation, the Veteran has not identified treatment for these claims during any time relevant to the current appeal period.

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issue on appeal have been identified and obtained, to the extent possible.  In an April 2011 letter, the RO informed the Veteran that the National Personnel Records Center (NPRC) indicated that his service treatment records (STRs) were destroyed by a fire, and asked him if he had his STRs in his possession.  No STRs were submitted by the Veteran in response.  In a December 2011 letter, the RO again notified the Veteran that his STRs were not available and asked him to complete and return form 13055.  No response was received. 

In April 2012, the RO requested to NPRC that is reconstruct the Veteran's STRs.  The NPRC replied that it could not reconstruct the Veteran's STRs.  In August 2012 the RO issued a formal finding of unavailability of the Veteran's service treatment records after requesting a search of the NPRC.  The RO also requested the Veteran to submit any STRs in his possession, and any other relevant evidence as a substitute, such as buddy statements, medical evidence from hospitals, clinics, and private physicians, or to advise VA of possible locations of such evidence.  The Veteran did not respond.

In a case where the Veteran's service department records are unavailable through no fault of his own, there is a heightened obligation for VA to assist him in the development of his claim, as well as to consider the applicability of the benefit-of-the-doubt rule and to explain its decision.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005); see also O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The heightened duty includes obligation to search for alternative medical records which might verify the Veteran's statements.  Moore v. Derwinski, 1 Vet. App. 401 (1991).

Alternate sources of evidence may be used in a claim where there are missing records.  Those sources include statements from service medical personnel; buddy statements; employment physical examinations; medical evidence from hospitals and clinics; evidence from private physicians who may have treated the claimant, especially soon after separation; and letters written during service.

The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  As noted above, the Veteran has not identified any treatment for a heart murmur or hypertension during the appeal period.

Based on VA's inability to obtain the Veteran's STRs or alternative sources of information or evidence regarding the Veteran's claimed in-service conditions, and the exhaustive efforts that were made toward that end, the Board finds that further efforts to obtain these records would be futile.  38 C.F.R. § 3.159(c)(2) (2016).  Therefore, the Board finds that VA has satisfied its heightened duty to assist in this regard.  Cromer, 19 Vet. App. at 217-18; 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  

Moreover, neither the Veteran nor his representative, in his January 2017 Statement In Lieu of VA Form 646, has advanced any procedural arguments in relation to VA's duty to notify and assist.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran").  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

The Board is cognizant that VA has not provided a VA examination regarding these two claims.  In the Board's judgment, a heart murmur and hypertension are not capable of lay observation.  To the extent that the Veteran can report blood pressure reading from the current appeal period, he has not done so.  In these circumstances, the Board finds that there is not competent evidence of a current disability or persistent or recurrent symptoms of a disability.  And as such, VA does not have a duty to provide an examination with opinion as to these two claims. 

Service Connection for a Heart Murmur

The Veteran is seeking service connection for s heart murmur.  For the following reasons, entitlement to service connection for a heart murmur is not warranted. 

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The Veteran prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To establish service connection for a claimed disability, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in a current disability was incurred during active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  As noted above, a heart murmur is not observable by lay observation but, instead, requires medical expertise to diagnose.

In a May 2014 statement, the Veteran contends that his claimed aortic valve infection is due to an infection after the extraction of 4 upper and lower teeth and filled upper front teeth while he was in basic training.  A September 1969 VA Application for Outpatient Treatment, associated with the claims file in September 2013, shows that the Veteran reported dental treatment in service (extraction of 4 upper and lower, and filling for 2 upper front teeth) in August 1954. 

The Veteran further contends in his May 2014 statement that he has irregular heart beat due to the complications from the infection traveling down to his aortic valve.  He also reported that he has had several angioplasties, insertion of stints.  The Veteran also reports that his private cardiologist, Dr. Carmichael from LaJolla, California, stated that his aortic valve problem was due to the dental infection.  The Veteran reported that he saw Dr. Carmichael in the 1970s.  This is many years before the current appeal period, and does not provide evidence of a current disability and the Veteran has not provided authorization for VA to obtain private medical records from the current appeal period.  Further in this regard, in an October 2015 phone conversation with the RO, the Veteran reported that Dr. Carmichael has passed away and that no further records are available.  

As discussed above, the Veteran's STRs were likely destroyed in a fire that occurred at the NPRC in July 1973 and are unavailable for review.  There are also no VA treatment records of record.  The only objective medical evidence of record is the two private medical records from 1975.

Although sympathetic to the Veteran's claim for service connection, there is no competent evidence from the appeal period, to include the time period near when the application for compensation was filed, that shows a current disability and the Veteran has not identified any current treatment.  In the absence of proof of a current disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The preponderance of the evidence is therefore against the Veteran's service connection claim for a heart murmur.  Since the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


Service Connection for Hypertension

The Veteran is also seeking service connection for hypertension, claimed as high blood pressure.  For the following reasons, entitlement to service connection for hypertension is not warranted.  

The only medical evidence of record that mentions the Veteran's blood pressure is the July 1975 private medical record from Dr. Carmichael.  Moreover, the record notes that the Veteran's blood pressure was high normal at 130/90.  Furthermore, the Veteran has not provided any lay statements, including his May 2014 statement, asserting that he has a current diagnosis of hypertension.  The Veteran has not identified any current treatment for a hypertension.

Although sympathetic to the Veteran's claim for service connection, there is no competent evidence from the appeal period, to include the time period near when the application for compensation was filed, that shows a current disability and the Veteran has not identified any current treatment.  In the absence of proof of a current disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The preponderance of the evidence is therefore against the Veteran's service connection claim for hypertension.  Since the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for a heart murmur is denied.

Service connection for hypertension is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


